It gives me pleasure to address the General Assembly on behalf of Iraq, a founding Member of the United Nations. I wish the General Assembly every success at its current session, particularly as we note that our priorities in addressing the challenges of climate change, health care and sustainable development represent a constructive step that we hope to make towards finding common international ground in reaching the solutions that the planet and humankind need.
Since its establishment, the United Nations has pursued the principle of partnership among nations to achieve the noble values that would lead to implementing its objectives, ensuring international peace and security, resolving conflicts peacefully and enshrining human rights as a superior value and ultimate purpose. The long journey of implementing these endeavours has been full of achievements at the international level, as well as obstacles and setbacks. Millions of people around the world still place their hopes in the Organization to enhance dialogue and enable mutual partnerships to address the crises of poverty, health care, education, security and development that continue to cast a heavy shadow over the world.
I address the Assembly today at this important meeting to speak about the hopes of our people and their aspirations to confront and defeat terrorism by ensuring a life of freedom and dignity for our citizens, strengthening security, providing services and achieving economic growth and sustainable development not only in Iraq but throughout the Middle East.
Terrorism has ravaged our country, which has gone through difficult and dangerous times. There were some who expected worse than that. The terrorist Da’esh plan was an evil quest to destroy Iraq and the region. Our people and the armed forces — the army, the popular mobilization forces, the Peshmerga and others — made great sacrifices to secure freedom and resist terrorism, with the help and assistance of the international coalition and other friends, whom we thank and appreciate. History will testify that the Iraqis, through their unity, steadfast resolve and the significant role played by the higher religious authorities, have succeeded in defeating the takfiri plan and in protecting the world from its evil.
Iraq now is on the verge of important positive developments in the security, political and economic spheres. There is a positive trend of transformation in Iraq that we have not seen in years past — a trend that fills us with hope for a promising future. Given the current security and stability, we must assess and build on those positive developments, bearing in mind the suffering of Iraqis for 40 years owing to oppression, campaigns of genocide, such as the Anfal genocide, mass graves, the use of chemical weapons in Halabja, the draining of its marshes, environmental degradation, wars, siege, the ravages of terrorism, the destruction of infrastructure and corruption. Perhaps no other country has endured what Iraq suffered during that period. The stability achieved is an important accomplishment that must be preserved, not forsaken.
We also note the current positive climate in dealing with the accumulated problems between the federal Government and the Kurdistan Regional Government pursuant to the Constitution. We note the important role of the United Nations office in Baghdad, especially with regard to the issues of Kirkuk and the disputed areas, in helping us to find solutions commensurate with our Constitution.
Despite what I have just said, challenges remain. The gains of our victory over the total elimination of terrorism still require regional and international cooperation to combat this dangerous scourge and to address the conditions that gave rise to an environment conducive to its growth and proliferation. Measures towards rebuilding the areas damaged by the war and ensuring the return of internally displaced persons (IDPs) are still at their early stages. There is an international role and responsibility in that regard, some features of which were determined during last year’s Kuwait International Conference for the Reconstruction of Iraq, and we are striving to activate them with the assistance of our brothers and friends.
We must not allow ourselves to be distracted from the need to confront terrorism in all its manifestations. While a military victory against Da’esh is important, we must be aware that there are still terrorist remnants who are trying to reorganize themselves. We also note the existence of dangerous terrorism and extremism hotspots in Syria and other States, not to mention the tensions and conflicts in the region, all of which constitute dangerous factors and create an environment that gives terrorism room to come back. Terrorism takes advantage of security and political vacuums. We must work together to fill those vacuums.
The Middle East region suffers conflicts and wars year after year. We must seriously unify our efforts in order to turn the areas of conflict into areas of renaissance. The ongoing tragic situation in Syria, coupled with an environment that is favourable to terrorism and extremism, requires effective efforts to allow Syrians to arrive at a permanent political solution that will achieve stability and security and guarantee the rights of Syrians to peace, security and freedom and enable them to determine their own future without any guardianship or interference.
We emphasize the need to work seriously to reach a just and comprehensive solution for the Palestinian question, in accordance with international resolutions and in a manner that guarantees the legitimate rights of the Palestinian people. We reiterate our solidarity with the Palestinian people, their suffering and their legitimate right to establish their independent State on their territory. However, the recent announcements to annex the Jordan Valley and northern Red Sea are a blatant violation of international law and an exacerbating factor that will only prolong the crisis and deepen the wound that threatens the future of stability in the region and the world.
The continued war in Yemen is a source of great concern in the light of the security and humanitarian repercussions that are affecting the region. In view of those current dangers, supporting Yemenis in arriving at a comprehensive political solution that restores peace throughout the country is a necessity. Attempts to target the security of the Gulf and our sister country the Kingdom of Saudi Arabia constitute a dangerous development. We in Iraq are concerned by that tension and escalation. Our security is tied to the security of the Gulf and the region. The international community must offer serious assistance in containing such escalation, which could have disastrous repercussions on the security of the region and the world.
The situation in the region is dangerous and threatens to bring about disastrous consequences that we must contain. We have had enough wars. We do not need a new war in the region, especially since the most recent war on terrorism has not yet been settled definitively. Our position is firm: it is important to give precedence to dialogue over tension and escalation. That position is based on facts and a desire to defend the interests of the peoples of the region. We believe that combating terrorism and extremism and achieving economic transformation in order to offer work opportunities to our unemployed youth take precedence over current disagreements.
The solution starts with a comprehensive understanding based on the concepts of non-interference in the internal affairs of the countries of the region and mutual respect for their national sovereignty. It also lies in upholding the values of human rights. There is common ground between us that we all agree upon — we all desire a better tomorrow for our children. Let us work to calm the situation and work constructively. Despite the disagreements in the region, the stability of Iraq is of common interest to everyone and could be a launching pad from which to establish important common ground.
The absence of Iraq was a source of tension and instability throughout the region. Iraq is now recovering, and we are determined to move the country towards permanent stability. Iraq plays a pivotal role in the region and has many geopolitical, economic, cultural and religious considerations. Iraq is the cradle of our prophet Abraham, peace be upon him. Iraq has Muslim and Arab neighbours. It is a meeting point of great nations in the region, be they Arabs, Persians, Turks or Kurds. This mix of different components — Shiites and Sunnis, Arabs, Kurds and Turkmen, Muslims, Christians, Sabaeans, Yazidis and Shabaks — makes Iraq a contributing factor in help establish peace and understanding among countries. It also allows my country to be an active part of all efforts to undertake reconstruction, make progress and be innovative.
For a very long time, Iraq was a battleground for others. We and the region have paid a very high price because of the instability in Iraq. Our interests and those of the region make it imperative for Iraq to become a bridge to build understanding between its brothers and neighbours. From this rostrum, we emphasize our call to establish a joint security system in the region and a system of economic integration and political and security coordination so as to uproot terrorism and ensure stability.
Iraq’s approach to the crises in the region is based on fundamental principles. We neither want our country to be part of any regional or international conflict nor an arena for settling regional and international scores. Our people have paid a high price for wars and conflicts, and Iraq will not be a part of any war against another party. We have had enough wars. We do not want a new war. We do not want any people to suffer the ravages of war, as we have suffered. Iraq will not be a launching pad for aggression against any of our neighbouring countries. We hope that our country will become an arena for building and stability, not for tension and conflict.
Our interests and the security of the region are contingent upon a good neighbourly relationship between Iraq and its surrounding countries. Iraq’s policy today is contrary to that of the former regime in terms of dealing with its neighbours militarily. Our relationship is strengthened by our common Arab and Gulf roots. We insist on growing those relationships and developing them as an important part of our stability and security. We also care about our relationship with our neighbour Iran, with whom we share cultural and religious ties, as well as mutual and cross-cutting interests. We care as well about our neighbour to the north, Turkey. We are making efforts to raise the level of bilateral relationships with those two neighbours in order to achieve more development in different spheres.
A federal, democratic and stable Iraq will present a chance to join together all of our brothers and neighbours in the region and to enhance understanding and agreement among the countries of the region to create a regional system that is based on economic integration and common security.
The stability achieved in Iraq is valuable and important. We must not take it lightly; rather we must work on entrenching it. We expect our neighbours and the international community not to make Iraq pay for their own disagreements and conflicts. Our hands and hearts are open to all. We hope that there will be more understanding for Iraq’s situation and for our desire to complete our victory over terrorism, rebuild what previous wars destroyed, return displaced persons to their homes and offer work opportunities to our young people.
We need a consensus both internationally and regionally in order to ensure continued stability and combat extremist ideologies and terrorism. However, the most important task at hand is that of enacting the reforms necessary to secure good governance for our citizens, combat corruption and offer our young people job opportunities. Those are urgent challenges that we are addressing, and we believe that achieving the Sustainable Development Goals will be an important framework for our efforts. Advancing education, health care and sustainable development is the right way to put us on track towards combating extremist ideology and uprooting terrorism, by raising generations capable of building a better future.
Throughout history, Iraq’s civilization, history and religious, national and sectarian pluralism has made us a beacon of tolerance and cooperation and religious and intellectual brotherhood, as well as a platform for disseminating thought, culture, literature and science. The Mesopotamian civilization, one of the oldest in human history, represents an important and impregnable barrier to the growth and spread of extremist ideology, whether religious, sectarian or nationalistic. The Iraqis are continuing their battle to achieve the renaissance that they deserve, and to combat corruption, empower young people and women and achieve sustainable development. Those challenges continue and come on top of those of returning IDPs and rebuilding ruined areas.
A few days ago, the Iraqi Government drafted a law establishing a council for reconstruction, and together with our Prime Minister, we will submit it to our Parliament in hopes that it will be enacted. The reconstruction council will investigate rebuilding our infrastructure through the joint efforts of the Government and the Iraqi and foreign private sectors. Iraq needs comprehensive reconstruction, and we hope that such projects will provide the legal and administrative environment we need to encourage private investment and meet Iraqis’ desperate need for services and employment opportunities. Iraq is a promising market. Given the needs of Iraqis and our natural and human resources, we can transform our country from an arena of conflict and violence into an economic hub in the region. Some may think that this is a far-fetched dream, and I admit there are great obstacles and challenges involved, but I am confident that it is both necessary and possible at the national level, in Iraq itself, and also at the regional and world levels.
Terrorism and corruption are two sides of the same coin. We believe that efforts to defeat terrorism must be accompanied by effective efforts to eliminate corruption, which is the political manifestation of violence and the main source for financing terrorism. Without drying up the sources that finance terrorism and preventing public funds from being diverted from their proper goal of funding education and services to funding social, political and security crises, we cannot take firm steps towards stability. The world must take serious action to establish an international alliance, similar to the international alliance against terrorism, combating the corruption networks that smuggle and launder money and drying up their sources of financing. That will enable Iraq to regain its stolen assets and eradicate this dangerous scourge.
Mesopotamia is the cradle of civilization and has done great service to human civilization, just as it has suffered and witnessed many disasters. We read the message of peace in the faces of our mothers and fathers and in the smiles of our sons and daughters, whose childhoods have been scarred by war. We see it in the eyes of our young men and young women, in the alleys and streets of our cities that have been beaten down by conflict. We all read the message of peace in our consciousness as a ray of hope for future generations and all humankind. I salute our citizens, our young people and the families of our martyrs, as well as the victims of oppression in mass graves and of the Anfal genocide. I salute their legitimate aspiration to live a life of freedom, dignity, peace and stability. It is our duty to support and meet those aspirations. We have serious challenges ahead of us, but with our will and determination, alongside the support and backing of the international community, we will prevail, God willing.
I salute our citizens, our young people and the families of our martyrs, as well as the victims of oppression in mass graves and of the Anfal genocide. I salute their legitimate aspiration to live a life of freedom, dignity, peace and stability. It is our duty to support and meet those aspirations. We have serious challenges ahead of us, but with our will and determination, alongside the support and backing of the international community, we will prevail, God willing.
Peace is the greeting of Islam and the essence of Islam throughout history. Peace is the message of Moses, Christ, the messengers, the prophets and of good people. It is the basis of all religions and great human doctrines. We start with the call for peace and with the call for peace we end. Peace be upon us all with God’s mercy and blessings.
